DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 13-15 & 19 are amended. Claims 5, 7, 16-17 & 20 are cancelled. Claims 1-4, 6, 8-15, 18-19 & 21 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-14, 18-19 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 2014/0287343 A1).
Regarding claims 1 & 11-12, Ono teaches a fuel cell including a fuel electrode having a catalyst layer (Figs. 1-2; [0034]-[0039]) comprising:							a carrier (131a); metal particles (131b) located on and contacting the carrier; an underlayer (133a’) located on the carrier and covering each of the metal particles such that all of the metal particles located within the underlayer are located on and in contact with the carrier and such that each of the metal particles located on and in contact with the carrier is entirely enclosed by the carrier and the underlayer; and an ionomer-based layer (133b’) located over and covering the underlayer so as to directly contact the underlayer (Figs 5 & 10C; [0083]-[0085] & [0098]-[0101]), 												wherein the underlayer is a single layer of a first material including a polymer material, the underlayer directly contacting the metal particles (Figs 5 & 10C; [0070]-[0073] & [0099]),		wherein the ionomer-based layer is of a second material including a proton-conducting resin, the first material being different from the second material based on a dry mass value per mole of the proton-donating group in the respective first and second materials ([0070]-[0073] & [0099]), and													wherein a thickness of the underlayer between the carrier and the ionomer-based layer is larger than a thickness of the underlayer between each of the metal particles and the ionomer-based layer, and a surface of the underlayer facing the ionomer-based layer has a convex shape at each of the metal particles (see annotated fig. 10C below). 						
    PNG
    media_image1.png
    312
    629
    media_image1.png
    Greyscale

Regarding claim 2, Ono teaches the catalyst layer of claim 1, wherein the underlayer is comprised of a material having an N or O atom, and an aromatic ring such as sulfonated polybenzimidazole alkyl ([0073]).
Regarding claim 3, Ono teaches the catalyst layer of claim 1, wherein the proton-conducting resin has a sulfonate group in a side chain ([0072]-[0073]).
Regarding claim 4, Ono teaches the catalyst layer of claim 1, wherein the carrier is a carbon black with a surface area of about 500 m2/g or higher ([0065], [0067] & [0215]).
Regarding claim 6, Ono teaches the catalyst layer of claim 1, wherein the underlayer is present between each of the plurality of metal particles and the ionomer-based layer, and between an entire surface of the carrier and the ionomer-based layer (Fig. 5 & 10C).
Regarding claim 8, Ono teaches the catalyst layer of claim 1, wherein the thickness of the underlayer formed between each of the plurality of metal particles and the ionomer-based layer is smaller than half the thickness of the underlayer formed between the carrier and the ionomer-
Regarding claim 9, Ono teaches the catalyst layer of claim 1, wherein a part of the ionomer-based layer covering each of the plurality of metal particles has a constant thickness (Figs. 5 & 10C).
Regarding claim 10, Ono teaches the catalyst layer of claim 1, wherein the underlayer has a constant thickness within areas above each of the plurality of metal particles (Figs. 5 & 10C).
Regarding claims 13 & 18, Ono teaches a method of producing a catalyst layer, the method comprising:												(i) applying metal particles to a carrier such that each of the metal particles contact the carrier (Figs. 5 & 10C; [0186]),										(ii) then bringing a first solution of a first material including a polymer material into contact with the carrier having the metal particles applied thereto to form a single layer of an underlayer on the carrier, the underlayer covering and directly contacting each of the metal particles such that all of the metal particles located within the underlayer are located on and in contact with the carrier and such that each of the metal particles located on and in contact with the carrier is entirely enclosed by the carrier and the underlayer (Figs. 5 & 10C; [0187]), and 		(iii) then applying a second solution of a second material including a proton-conducting resin to the underlayer to coat and directly contact the underlayer with the proton-conducting resin, the first material being different than the second material based on a dry mass value per mole of the proton donating group in the respective first and second materials (Figs. 5 & 10C; [0070]-[0073], [0099] & [0188]),										wherein the applying of the metal particles, the bringing of the first solution including the 
Regarding claim 14, Ono teaches the method of claim 13, wherein the first solution further includes ethyl alcohol ([0187]). While Ono does not explicitly teach the ethyl alcohol being an adhering material that easily adsorbs onto the metal particles, it is noted that the instant specification cites alcohols as an example of easily adhesive materials ([0224]).
Regarding claims 19 & 21, Ono teaches a catalyst layer (Figs. 1-2; [0034]-[0039]) comprising:												a carrier (131a); metal particles (131b) located on and contacting the carrier; an underlayer (133a’) located on the carrier and covering each of the metal particles such that all of the metal particles located within the underlayer are located on an in contact with the carrier and such that each of the metal particles located on and contacting the carrier is entirely enclosed by the carrier and the underlayer; and an ionomer-based layer (133b’) located over and covering the underlayer so as to directly contact the underlayer (Figs 5 & 10C; [0083]-[0085] & [0098]-[0101]), 											wherein the underlayer is a single layer of a first material including a polymer material, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2014/0287343 A1) in view of Madden (US 2013/0157169 A1)
Regarding claim 15, Ono teaches the method of claim 13 but is silent as to the first solution being one of two solutions including different concentrations of the polymer material brought into contact with the carrier in step (ii).								Madden teaches a method of producing a catalyst layer, the method comprising applying metal particles to a carrier such each of the metal particles contact the carrier and then bringing two first solutions including different concentrations of a polymer material successively into contact with the carrier (Fig. 5; [0059]-[0066]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use two first solutions having different concentrations of the polymer material because it allows discrete layers with a composition gradient of the polymer material to be obtained on the catalyst whereby transport losses can be reduced and fuel cell performance can be increased as taught by Madden ([0024], [0037]-[0038] & [0066]).

Response to Arguments
Applicant's arguments filed 08/10/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Ono does not fairly teach or suggest the presently claimed catalyst layer and method of making the same, the examiner respectfully disagrees.													As noted in the updated rejection of claims 1-4, 6, 8-14, 18-19 & 21 above, and contrary to applicant’s assertions, Ono’s catalyst layer includes a structure in which the ionomer-based layer (133b’) located over and covering the underlayer (133a’) directly contacts the underlayer (Figs 5 & 10C; [0083]-[0085] & [0098]-[0101]), wherein the underlayer is a single layer of a first material including a polymer material, the underlayer directly contacting the metal particles .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727